

116 HR 139 PCS: Springfield Race Riot Study Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 550116th CONGRESS2d SessionH. R. 139IN THE SENATE OF THE UNITED STATESSeptember 22, 2020Received; read twice and placed on the calendarAN ACTTo direct the Secretary of the Interior to conduct a special resource study of the site associated with the 1908 Springfield Race Riot in the State of Illinois.1.Short titleThis Act may be cited as the Springfield Race Riot Study Act.2.Resource Study of Springfield Race Riot(a)DefinitionsIn this section:(1)SecretaryThe term Secretary means the Secretary of the Interior.(2)Study areaThe term study area means the archeological site near Madison Street and the 10th Street Rail Corridor, and other sites in Springfield, Illinois associated with the 1908 Springfield Race Riot.(b)Special resource study(1)StudyThe Secretary shall conduct a special resource study of the study area.(2)ContentsIn conducting the study under paragraph (1), the Secretary shall—(A)evaluate the national significance of the study area;(B)determine the suitability and feasibility of designating the study area as a unit of the National Park System;(C)consider other alternatives for preservation, protection, and interpretation of the study area by the Federal Government, State or local government entities, or private and nonprofit organizations;(D)consult with interested Federal agencies, State or local governmental entities, private and nonprofit organizations, or any other interested individuals; and(E)identify cost estimates for any Federal acquisition, development, interpretation, operation, and maintenance associated with the alternatives.(3)Applicable lawThe study required under paragraph (1) shall be conducted in accordance with section 100507 of title 54, United States Code.(4)ReportNot later than 3 years after the date on which funds are first made available for the study under paragraph (1), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—(A)the results of the study; and(B)any conclusions and recommendations of the Secretary. Passed the House of Representatives September 21, 2020.Cheryl L. Johnson,Clerk.September 22, 2020Received; read twice and placed on the calendar